Exhibit 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 October 20, 2010 Office of the Chief Accountant Securities and Exchange Commission Mail Stop 9-5 450 Fifth Street, N.W. Washington, D.C.20549 Re: Community Alliance, Inc. On October 6, 2010 my appointment as auditor for Community Alliance, Inc. ceased. I have read Community Alliance, Inc.’s statements included under Item 4.01 of its Form 8-K dated October 20, 2010 and agree with such statements, insofar as they apply to me. Very truly yours, /s/ Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
